Citation Nr: 0316883	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In January 2000, the Board remanded the issue for further 
development, including a VA examination and medical opinion.  
In a February 2001 decision, the Board denied the veteran's 
claim.  She appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
June 2002, the Veterans Claims Court vacated the Board's 
February 2001 decision and remanded the case for additional 
Reasons and Bases.  In October 2002, the Board again denied 
the veteran's claim.  In March 2003, the Veterans Claims 
Court vacated the Board's October 2002 decision and remanded 
the case for readjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  


REMAND

Under the VCAA, VA's obligations with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim are changed and include an enhanced duty 
to notify claimants as to the information and evidence 
necessary to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As the Board no longer has the 
authority to correct a procedural defect, the appellant 
should now be provided with a letter informing her of her due 
process rights under the VCAA.

Finally, the appellant is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, she is free to highlight the records, and submit 
them, or request the RO's assistance in obtaining the 
records.

As such, this claim is REMANDED for the following actions:

1.  The RO should inform the appellant of 
her due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support the claims, what evidence VA will 
develop, and what evidence the appellant 
must furnish.

2.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


